1                                                                          JS-6
2
3
4
5
6
7
8                       IN THE UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     EDWIN D. JONES,                              Case No. CV17-8802 CAS (PLA)
12
                                     Plaintiff, ORDER ON STIPULATION FOR
13                                              VOLUNTARY DISMISSAL WITH
                  v.                            PREJUDICE (Fed. R. Civ. P. 41
14                                              (a)(1)(A)(ii))
15   J. CABILADAS, et al.,
16                                Defendants.
17
18
          Based on the Stipulation for Voluntary Dismissal entered into by and between
19
     Plaintiff and Defendants (“the Stipulation”) and for good cause shown:
20
          IT IS HEREBY ORDERED THAT:
21
          1.   The Stipulation is approved;
22
          2.   Pursuant to the parties’ Stipulation, this action has been terminated, see
23
     Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
24
     Cir. 1997), and has been dismissed with prejudice with each party to bear their own
25
     /
26
     /
27
     /
28
                                              1
1    attorney’s fees and costs. Accordingly, the Clerk of the Court is directed to close
2    this case.
3
4    IT IS SO RECOMMENDED.
5
6    Dated: February 26, 2020          ________________________________________
7                                      Hon. Paul L. Abrams
                                       UNITED STATES MAGISTRATE JUDGE
8
9    IT IS SO ORDERED.
10
11   Dated: February 26, 2020           _______________________________________
12                                      HONORABLE CHRISTINA A. SNYDER
                                        SENIOR UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
